Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 19-21 and 23-36 are currently pending and amendments to the claims filed on 12/31/2021 are acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 was filed before the mailing date of the instant action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Objections
Claims 1 and 23 are objected to a minor informality under 37 CFR 1.75. 
Specifically, claim 1 recites “… deposited in Stages 3 to micro-orifice collector (MOC) …”. Is this grammatically correct? “Stages 3 to MOC” would it be better to write “Stage 3, MOC …”?   Otherwise appropriate explanation is respectfully requested. 
claim 23 is next to claim 22 (cancelled) in the same line, without proper space. Appropriate correction is requested. 

New Grounds of Rejections --- as necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 and 23-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the term “coarse particles” but which is unclear because “coarse particles” varies in the art depending on the situations as well as the person making the determination of factors which may mainly depend on intended purpose, type of formulation and used ingredients, etc. Thus, the metes and bounds of such term cannot be determined. Appropriate correction is requested. 
The remaining dependent claims are also rejected due to vagueness of base claim 19. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 19-21 and 23- 36 are rejected under 35 USC 103 as being obvious over Elmaleh et al. (US2016/0106704A1) in view of Herpin et al. (WO2016/196401A1) and Gerhart et al., (US2015/0224077A1). 
Specifically, claims 19, 20, 23, and 26-31 are rejected by Elmaleh.
Claim 21 is rejected by Elmaleh in view of Herpin.
Claims 24-27 are rejected by Elmaleh in view of Gerhart.

Applicant claims including the below claims 19 and 31 filed 12/31/2021:

    PNG
    media_image1.png
    237
    821
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    142
    796
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Elmaleh teaches methods of delivering to a human by administering cromolyn or its salt or ester particles and ibuprofen in the form of the powder for inhalation to at least 30% or at least 40% or at least 50% or about 30 to about 50% by weight ([0042]) which overlaps the instant range of 36-56% of the administered amount of pharmaceutically acceptable salt or ester of cromolyn to Stage 4 and higher of a Next Generation Pharmaceutical Impactor (NGI) cascade impactor device at a flow rate of 30 L/min for about 4 seconds (e.g., [0049] and claims 42, 52 and 53 of prior art). Although Elmaleh does not expressly teach the claimed deposition amount in stage 3 MOC deposition rate, since Elmaleh teaches administration of powders of cromolyn and ibuprofen via inhalation device and deposition rate of at least 30% in stage 4, when specific selection of the respective delivery NGI device and the control of the delivery parameters are used, the claimed deposition range of 36-56% in stage 3 MOC would be achieved in the absence of criticality evidence (instant claims 19 and 31, in part) wherein the particles of cromolyn salt or ester has D90 of less than 4 microns ([0024]) which overlaps the instant range of D90 of less than 5 microns (instant claim 20); the composition comprises one or more pharmaceutically acceptable excipients ([0009] and claim 36 of prior art) such as lactose monohydrate ([0068]) (instant claims 23-24); the cromolyn is cromolyn sodium ([0041]) (instant claim 28); and the cromolyn is used in an amount of about 3 to about 16mg ([0059]) in which “about 16mg” of prior art is close enough to the instant range of about 17mg and 17.1mg (instant claims 26-27). Please note that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); and the ibuprofen is used in an amount of about 5 to about 20mg ([0055] and claim 53 of prior art) which overlaps the instant range of about 10 to about 14mg (instant claim 29); the device includes a dry powder inhaler (DPI) ([0062]) (instant claim 30); and the composition is administered to treat “amyloid-associated condition” including Alzheimer’s disease, Parkinson’s disease, amyotrophic lateral sclerosis (SODI), cerebral amyloid angiopathy which may read on stroke ([0046]) and asthma to human patient ([0047] and [0050]) (instant claims 31-36).  
However, Elmaleh does not expressly teach ibuprofen’s coarse particle and its size distribution of instant claims 1 and 21. The deficiencies are cured by Herpin. 
Herpin teaches NSAID, e.g., ibuprofen-containing pharmaceutical composition for the treatment of inflammatory diseases associated with acute or chronic inflammation ([0012]) wherein the composition has been processed to reduce a diameter of the particles and to improve a flowability of the particles (abstract); the ibuprofen is in a micronized form (claims 3 and 10 of prior art) and has less than 5 microns or less than 3 microns (claims 5-6 of prior art); Herpin teaches D10, D50 and  D90 of ibuprofen after jet-milled are 0.8-1.1μm, 1.9-2.7μm, 3.6-6.0 μm, respectively (Table 4 of Herpin) and unmilled particles of D50 being 48.0μm and D90 being 106.7μm (Table 8 of Herpin) which reads on the instant coarse particles. Herpin teaches the instant claim 21). 
However, Elmaleh does not expressly teach magnesium stearate and its amount of instant claims 24-25; and about 17mg to about 24mg cromolyn of instant claim 26 and 17.1mg cromolyn of instant claim 27. The deficiencies are cured by Gerhart. 
Gerhart teaches a composition for inhalation comprising mast cell stabilizer such as cromolyn sodium, ibuprofen and is administered with a dry powder inhaler (claims 1-5 of prior art) wherein the cromolyn sodium is used in an amount of about 1 mg to about 120mg (claim 16 of prior art) which overlaps the instant range of about 17mg to about 24 mg and about 17.1mg (instant claims 26-27); the composition is used to treat CNS disease such as Parkinson’s disease, Alzheimer’s disease, multiple sclerosis, stroke, etc. (claim 31 of prior art); the composition further comprises excipients such as lubricants including magnesium stearate ([0109]) (instant claim 24). Although Gerhart does not expressly the amount 2% of lubricant, such amount is not inventive because the amount would be optimized depending on the intended purpose, type of composition, relationship with other ingredients, etc. to achieve the instant amount in the absence of criticality evidence to the contrary (instant claim 25).  


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Elmaleh is that Elmaleh does not expressly teach the exact same impactor device and its condition as well as one single powder composition comprising cromolyn and ibuprofen of instant claims 19 and 31. 
2. The difference between the instant application and Elmaleh is that Elmaleh does not expressly teach ibuprofen’s coarse particle size distribution of instant claims 1 and 21.  The deficiency is cured by Herpin. 
3. The difference between the instant application and Elmaleh is that Elmaleh does not expressly teach magnesium stearate and its amount of instant claims 24-25; and about 17mg to about 24mg cromolyn of instant claim 26 and 17.1mg cromolyn of instant claim 27. The deficiencies are cured by Gerhart. 
4. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of deposition rate, particle size of cromolyn and particle size distribution of D10, D50 and D90 of ibuprofen as instantly claimed.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medical, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the condition of the impactor device of Elmaleh with the instantly claimed impactor in order to obtain deposit rate as instantly claimed because Elmaleh teaches overlapping deposition rate, e.g., at least 30% or about 30 to about 50% deposition rate of cromolyn and thus it would be obvious to modify the condition of impactor device. 
Although Elmaleh does not expressly teach embodiments of single powder composition comprising cromolyn and ibuprofen, Elmaleh teaches an inhalation composition comprising cromolyn powder and non-steroidal anti-inflammatory drug ibuprofen via inhalation which means ibuprofen is present in the form of powder (see 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify powder of ibuprofen of Elmaleh with coarse particles of Herpin in order not to rapidly dissolve in biological fluid for a longer residence time as taught by Herpin ([0048]). 
 3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to add lubricant magnesium stearate of Gerhart to the composition of Elmaleh in order to reduce friction of particles. 
In addition, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to increase the amount of cromolyn or its salt of Elmaleh to the level of Gerhart in order to provide enhanced strength of drug for the fast treatment of intended disease or condition.  
4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that the claimed powder composition requires both cromolyn and coarse particles ibuprofen in one composition while Elmaleh does not; combining cromolyn with coarse particles of ibuprofen might affect the delivery profile of the cromolyn to Stages 4-8 of an NGI cascade impactor (see instant Tables 1-2) which would not have had no reasonable expectation of success in arriving at the subject matter of claim 19; Herpin does not cure the deficiencies of Elmaleh because Herpin neither teaches nor suggests a single powder compositions comprising both cromolyn and ibuprofen and Herpin discloses the micronized particle size distribution showed inferior powder flowability as compared to that of coarse stock ibuprofen (e.g., Table 1 of Herpin); Gerhart does not cure the deficiencies of Elmaleh/Herpin because it neither teaches nor suggests powder compositions comprising cromolyn and coarse particles of ibuprofen and in particular Gerhart fails to teach ibuprofen in coarse particle forms and the claimed deposition rate, and Gerhart’s dry powder cannot be used as a guidance regarding the amount of cromolyn deposited in stage-3 MOC; and there is no motivation to select coarse particles of ibuprofen from Herpin and combine them with cromolyn in a powder composition and thus no responsible expectation of success in achieving delivery of 36-56% deposition rate. 
The Examiner responds that as noted in the body of the action, it would not be inventive to provide a single powder composition from two separate compositions of Elmaleh; Elmaleh suggests powder form for inhalation, but instant claim 19 does not define what the coarse particle range is, and Herpin’s unmilled particles read on the claimed coarse particles of ibuprofen which would provide longer residence time by being slowly dissolved in a biological fluid. Even if Herpin differentiate unmilled particles In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); what the examiner relied from Gerhart is the amount of cromolyn sodium, presence of lubricant and its amount, and also Gerhart teaches anti-inflammatory compounds such as NSAID, e.g., ibuprofen. 
Further the Examiner reviewed the instant specification and there seems to be no data to show significant advantages of coarse particles of ibuprofen when combined with cromolyn in a single composition. Furthermore, the tested data (e.g., instant Tables 8-10) requires weight ratio of cromolyn and coarse ibuprofen and coarse particle size distribution.
In light of the foregoing, applicant’s arguments are not persuasive at this time.  
   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 19 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of patent no. 9861608B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require a composition comprising cromolyn or its salt and ibuprofen and overlapping amount of ibuprofen, and similar deposits in the similar device condition. The difference between the instant claims and the patent ‘608 claims is that the patent ‘608 claims are directed to a method of delivering cromolyn and ibuprofen to a patient and the instant claims are directed to a compositoin. However, the method claims of patent ‘082 require the very same composition of instant claim 19.  
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘608 subject matter.
Response to Arguments
The examiner apologies for typo of patent no. 98616082B2 which should have written as “9861608B2”. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613